ACCEPTED
                                                                                                         14-14-1029-CV
                                                                                  FOURTEENTH  3/15/2015  9:55:10
                                                                                                     COURT       PM
                                                                                                              OF APPEALS
                                                                         Chris Daniel - District ClerkHOUSTON,
                                                                                                       Harris County
                                                                                                                  TEXAS
                                                                                             Envelope   No. 4502830
                                                                                                 3/16/2015  10:13:35 PM
                                                                                                  By: Duane GilmorePRINE
                                                                                                   CHRISTOPHER
                                                                                       Filed: 3/15/2015 9:55:10 PM
                                                                                                                 CLERK




                                       DONALD M. CRANE
                                           ATTORNEY AT LAW                  FILED IN
                                                                     14th COURT OF APPEALS
                                 810 S. MASON ROAD, SUITE 350           HOUSTON, TEXAS
                                       KATY, TEXAS 77450
                                                                     3/16/2015 10:13:35 PM
(281) 392-6611                                                       CHRISTOPHER         A. PRINE
                                                                           FAX (281) 392-5383
                                                                                Clerk
DONMCRANE@GMAIL.COM




                                                                      March 17, 2015


VIA HAND-DELIVERY

Ms. Jill Bartek, CSR
Official Court Reporter
313th District Court
1200 Congress Avenue, 5th Floor
Houston, Texas 77002


Re:      Cause No. 2014-00466J; In the Interest of A.L.H., Child;
         In the District Court of Harris County, Texas 313th Judicial District;

         Court of Appeals Number: 14-14-1029-CV; In the Interest of A.L.H.,
         Child, In the Court of Appeals for the 14th District of Texas at Houston


Dear Ms. Bartek:

Please supplement the Reporter’s Record in the referenced Court of Appeals cause
as follows:


         1.      Hearing on Motion to Strike Intervention.

         2.      Show Cause Hearing.

         3.      First Permanency Hearing.
March 17, 2015
Ms. Jill Bartek,
Page 2

No filing fee is enclosed as Appellant’s indigent status was confirmed by order
signed December 17, 2014.

Jill, my cell is (713) 501-8529. Thank you, and I remain,



                                                 Yours Very Truly,




                                                 /s/ Donald M. Crane
                                                 Donald M. Crane




DMC/dmc

Enclosures: None

cc: File;

Hand-delivery and
Jill_Bartek@justex.net